       Case 4:20-cv-00376 Document 1 Filed on 02/03/20 in TXSD Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

  CERTAIN UNDERWRITERS AT                           §
  LLOYD’S, LONDON                                   §
  SUBSCRIBING TO CERTIFICATE                        §
  NO. IRPI-GL-18-295,                               §
                                                    §
                    Plaintiffs,                     §     Civil Action No. _____________
                                                    §
             v.                                     §
                                                    §
  SUPERIOR NATIONWIDE                               §
  LOGISTICS, LTD., LAZAVEON                         §
  COLLINS, and EBONY COLLINS,                       §
                                                    §
                    Defendants.

                       COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiffs Certain Underwriters at Lloyd’s, London Subscribing to Certificate No. IRPI-

GL-18-295 (hereinafter “Underwriters”) file this Complaint for Declaratory Judgment against

Defendants Superior Nationwide Logistics, Ltd. (“Superior”), Lazaveon Collins, and Ebony

Collins (collectively, the “Defendants”), and in support thereof, state as follows:

                                              I.
                                     NATURE OF THE ACTION

        1.        Underwriters bring this claim for a declaratory judgment under Federal Rule of

Civil Procedure 57 and 28 U.S.C. §§ 2201, 2202.

        2.        This is an action for declaratory judgment arising out of an actual and existing

controversy concerning the parties’ rights, status, and obligations under an insurance policy issued

by Underwriters to named insured Superior in connection with an underlying lawsuit filed on or

about August 30, 2019, styled Lazaveon Collins and Ebony Collins v. Superior Nationwide

Logistics, Ltd., Cause No. 2019-62252, in the 164th District Court of Harris County, Texas



_____________________________________________________________________________________________
COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 1
10409816v.1
       Case 4:20-cv-00376 Document 1 Filed on 02/03/20 in TXSD Page 2 of 7



(hereinafter “Underlying Lawsuit”).

        3.     Underwriters seek a declaration that they do not owe a duty to defend or indemnify

Defendant Superior for the Underlying Lawsuit.

                                              II.
                                            PARTIES

        4.     Plaintiffs Underwriters are comprised of Liberty Syndicate 4472, which is a foreign

insurance syndicate with its principal place of business at 20 Fenchurch Street, London, United

Kingdom, EC3M 3AW. Liberty Syndicate 4472’s sole member is Liberty Corporate Capital

Limited, which is a limited company with its principal place of business at 20 Fenchurch Street,

London, United Kingdom, EC3M 3AW.

        5.     Defendant Superior is a limited company organized under the laws of the State of

Texas, with its principal place of business at 415 Moonshine Hill Road, Humble, Texas 77338-

2598, and is therefore considered a citizen of Texas for diversity purposes. Superior may be served

through its registered agent, Toby Allen Potter, 415 Moonshine Hill Road, Humble, Texas 77338-

2598

        6.     Defendant Lazaveon Collins is an individual and a resident of Itta Bena,

Mississippi, and is therefore considered a citizen of Mississippi for diversity purposes. Lazaveon

Collins may be served at 302 Center Street, Itta Bena, Mississippi 38941, or wherever else he may

be found.

        7.     Defendant Ebony Collins is an individual and a resident of Itta Bena, Mississippi,

and is therefore considered a citizen of Mississippi for diversity purposes. Ebony Collins may be

served at 302 Center Street, Itta Bena, Mississippi 38941, or wherever else she may be found.




_____________________________________________________________________________________________
COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 2
10409816v.1
       Case 4:20-cv-00376 Document 1 Filed on 02/03/20 in TXSD Page 3 of 7



                                             III.
                                   JURISDICTION AND VENUE

        8.      The Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332(a)(1), because there is complete diversity of citizenship among the parties, and the amount

in controversy exceeds the sum of $75,000, exclusive of interest and costs.

        9.      Venue is proper in this District and in this Division pursuant to 28 U.S.C. § 1391

in that a substantial part of the events or omissions giving rise to this claim occurred in this judicial

district and Superior resides in this judicial district.

                                             IV.
                                    FACTUAL BACKGROUND

A.      The CGL Policy

        10.     Underwriters, pursuant to Certificate No. IRPI-GL-18-295 (the “CGL Policy”),

provide Commercial General Liability ("CGL") coverage to Superior for the period March 8, 2019

to March 8, 2020. Coverage is provided in the amount of $1,000,000 any one loss and $2,000,000

in the aggregate annually, subject to a $1,000 deductible.

        11.     Subject to its terms, exclusions, and conditions, the CGL Policy’s Coverage A

insuring agreement provides that Underwriters will pay those sums that the insured becomes

legally obligated to pay as damages because of “bodily injury” that was caused by an “occurrence”

during the policy period. Underwriters have a duty to defend the insured against any “suit” seeking

covered damages, but do not have a duty to defend the insured against any “suit” to which the

insurance does not apply.

B.      The Underlying Lawsuit

        12.     On or about August 30, 2019, the Underlying Lawsuit was filed by Lazaveon

Collins and Ebony Collins (the “Collinses”) against Superior. In the Underlying Lawsuit, the



_____________________________________________________________________________________________
COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 3
10409816v.1
       Case 4:20-cv-00376 Document 1 Filed on 02/03/20 in TXSD Page 4 of 7



Collinses allege that on or about August 16, 2019, Lazaveon Collins, while employed as a truck

driver for MT Select, suffered injuries to his legs and other parts of his body while picking up a

load of pipes at Superior’s facility located in Humble, Texas. The Collinses allege that the accident

occurred as a result of a Superior employee loading the pipes in a negligent manner.

        13.     In the pleading in the Underlying Lawsuit, the Collinses assert that Superior is

liable for the actions of its employee who was acting in the course and scope of his employment

in furtherance of the business interests of Superior, and that Superior’s conduct constitutes gross

negligence.

        14.     Based upon the injuries alleged to Lazaveon Collins in the Underlying Lawsuit,

Lazaveon Collins seeks damages in the form of physical pain and mental anguish in the past and

future; lost earnings in the past and loss of future earning capacity; physical impairment in the past

and future; physical disfigurement in the past and future; reasonable medical expenses in the past

and future; and exemplary damages. Further, Ebony Collins alleges that she has suffered loss of

consortium and loss of services in the past, and will continue to suffer loss of consortium and loss

of services in the future.

                                      V.
                 CAUSE OF ACTION FOR DECLARATORY JUDGMENT

        15.     Underwriters incorporate by reference the allegations of all foregoing paragraphs

of this Complaint.

        16.     Pursuant to the CGL Policy’s Coverage A insuring agreement, the insurance applies

only to those sums the insured becomes legally obligated to pay as damages because of “bodily

injury” that was caused by an “occurrence” during the applicable policy period. “Bodily injury”

is defined as “bodily injury, sickness or disease sustained by a person, including death resulting

from any of these at any time.” “Occurrence” is defined as “an accident, including continuous or


_____________________________________________________________________________________________
COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 4
10409816v.1
       Case 4:20-cv-00376 Document 1 Filed on 02/03/20 in TXSD Page 5 of 7



repeated exposure to substantially the same general harmful conditions.”

        17.    There is no coverage under the Coverage A insuring agreement of the CGL Policy

pursuant to the “Employees of Independent Contractors Endorsement” which provides, in relevant

part, that the coverage under the CGL Policy does not apply to: (1) "bodily injury," or any injury,

loss or damage sustained by any employee of an independent contractor contracted by the insured

or on the insured’s behalf; and (2) "bodily injury," or medical payments arising out of operations

performed for you by independent contractors or your acts or omissions in connection with your

general supervision of such operations. Lazaveon Collins asserts that he was an employee of MT

Select at the time of the August 16, 2019 accident. Pursuant to a Broker/Carrier Agreement

between Superior and MT Select, dated October 26, 2018, MT Select was an independent

contractor of Superior at the time of the August 16, 2019 accident. Accordingly, the “Employees

of Independent Contractors Endorsement” exclusion bars coverage under the CGL Policy and

Underwriters owe no duty to defend or indemnify Superior for the Underlying Lawsuit.

        18.    In addition, coverage under the Coverage A insuring agreement of the CGL Policy

is limited, either in whole or in part, pursuant to the following provisions: (a) the Classification

Limitation Endorsement; (b) the Aircraft, Auto or Watercraft exclusion; (c) the Employees, Leased

Workers or Volunteers Endorsement; (d) the Limitation of Coverage to Designated Premises or

Project Endorsement; and (e) the Employer's Liability exclusion.

        19.    Based on the allegations in the Collinses’ pleading, there is no coverage available

for the claims asserted in the Underlying Lawsuit under the CGL Policy. Therefore, an actual,

justiciable controversy exists between the parties.

        20.    Underwriters seek a judicial declaration that because there is no coverage available

under the CGL Policy, Underwriters have no duty to defend or indemnify Superior under the CGL



_____________________________________________________________________________________________
COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 5
10409816v.1
       Case 4:20-cv-00376 Document 1 Filed on 02/03/20 in TXSD Page 6 of 7



Policy in connection with the Underlying Lawsuit.

                                            VI.
                                    RELIEF REQUESTED

        Plaintiffs Underwriters respectfully request that judgment be entered in their favor and

against Defendants:

        (1)    Declaring that the above-referenced CGL Policy provides no policy benefits for the

claims against Superior in the Underlying Lawsuit;

        (2)    Declaring that Underwriters are under no obligation to provide a defense to

Superior in connection with the Underlying Lawsuit or any other lawsuit filed in connection with

the incidents that are the basis of the Underlying Lawsuit;

        (3)    Declaring that Underwriters are under no obligation to indemnify Superior in

connection with the Underlying Lawsuit or any other lawsuit filed in connection with the incidents

that are the basis of the Underlying Lawsuit; and

        (4)    Awarding Underwriters their costs, attorneys’ fees, and all other just and proper

relief to which they may be entitled.




_____________________________________________________________________________________________
COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 6
10409816v.1
       Case 4:20-cv-00376 Document 1 Filed on 02/03/20 in TXSD Page 7 of 7



                                           Respectfully submitted,


                                           By:      /s/ Ashley F. Gilmore
                                                  Ashley F. Gilmore
                                                  Attorney-in-Charge
                                                  State Bar No. 50511704
                                                  Southern District Bar No. 1111052
                                                  ashley.gilmore@wilsonelser.com
                                                  WILSON ELSER MOSKOWITZ EDELMAN &
                                                  DICKER LLP
                                                  901 Main Street, Suite 4800
                                                  Dallas, TX 75202-3758
                                                  Telephone: 214-698-8000
                                                  Facsimile: 214-698-1101

                                           ATTORNEY FOR PLAINTIFFS CERTAIN
                                           UNDERWRITERS AT LLOYD’S, LONDON
                                           SUBSCRIBING TO CERTIFICATE NO. IRPI-
                                           GL-18-295




_____________________________________________________________________________________________
COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 7
10409816v.1
